                                                                                F:LED IN THE

ORIGINAL                                                                UNITED STATES DISTRICT COURT
                                                                            DISTRICT OF HAWAII

                                                                               NOV 0 C 2019
                                                                        at.S_o'clock and \ S rnin._t_M
                                                                            SUE BEITIA, CLERK £ S
                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAll ·


   FRANCIS GRANDINE TTI,                        )    CIV. NO . .19-00591 HG-WRP
   #A0185087 ,                                  )
                                                )    DISMISSA L ORDER
                 Plaintiff,                     )
                                                )
                 vs.                            )
                                                )
   DR. CAROLINE MEE, et al.,                ')
                                                )
                 Defendants .               .   ).
   ~~~~~~~~-)

                                    DISMISSAL ORDER

          Befo~e   the court is pro se Plaintiff Francis Grandinetti ' s ("Grandinetti"),

   recent prisoner civil rights Complaint title~ "Federal Complaint for Medical

   Contractors (Fraud). Pre-.parole and Parole-custody: P.E. and M.H.E. all past-due."

   ECF No. 1. Grandinetti is a Hawaii state prisoner who is confined in CoreCivic's

   Saguaro Correctiona l Center ("SCC"), located in Eloy, Arizona. Grandinetti did

   not submit the civil filing fee or an application to proceed in forma pauperis.

          Grandinetti has accrued three strikes pursuant to 28 U.S.C. § 1915(g) 1 and

          1
          See, e.g., Grandinetti v. FTC Seg. Unit Staff, 426 F. App'x 576 (9th Cir. 2011);
   Grandinetti v. Abercrombie, Civ. No. 15..:00007 LEK-RLP (D. Haw. 2015); Grandinetti v.
   Shimada, Civ. No. 05-00442 JMS-BMK (D. Haw. 2005); Grandinetti v. Stampjh{, Cjv. No. 05-
may not proceed without concurrent payment of the filing fees, unless his

pleadings show that he was in imminent danger of serious physical injury at the

time that he brought th is action. See Andrews v. Cervantes, 493 F.3d 1047, 1053,

1055 (9th Cir. 2007). Grandinetti has been notified of this requi rement many

times.

         Grandinetti's pleading is difficult to und erstand. He complains that he has

accrued ten points and is not classified as a medium security inmate. He says that

he is too injured to participate in any programs that may be required for parole.

He attaches numerous recent medical req uests he submitted at SCC . Nothing

w ithin the Complaint or its exhibits support a finding that Grandinetti is or was in

imminent danger of serious physical injury when he fil ed this action or that there

is a continuing practice that injured him in the past that poses an "ongoing

danger." Id. at 1056. Grandinetti 's pleading a lso fai ls to state any coherent claim

for relief.

         The Complaint and this action are DISMISSED without prejudice pursuant

to 28 U.S.C. §§ 19 15(e)(2) and (g). Any pending motions are DENIED and the

October 28, 20 19 Deficiency Order is VA CA TED. The C lerk SHALL

TERMINATE thi s case. The Court wi ll take no further action in this case beyond


00692 HG-LEK (D. Haw. 2005).

                                            2
processing a notice of appeal.

      JT   rs so ORDERED.
      DATED: Honolulu, Hawai'i,
                         11 · G · 1el




                                  3
